                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,                           )
                                                    )
                      Plaintiff,                    )
                                                    )
       vs.                                          )         Case No. 6:19-cr-03028-MDH
                                                    )
CHRISTINA E. GAUGER (sic),                          )
                                                    )
                      Defendant.                    )

                                   NOTICE OF APPEARANCE

       COMES NOW Dee Wampler, Joseph Passanise and Scott B. Pierson of THE LAW

OFFICES OF DEE WAMPLER AND JOSEPH S. PASSANISE, and respectfully makes their

Entry of Appearance herein for and on behalf of Defendant, Christina E. Gauger (sic).

                                                    _______/s/Joseph S. Passanise__________
                                                    DEE WAMPLER, MO Bar #19046
                                                    JOSEPH S. PASSANISE, MO Bar #46119
                                                    SCOTT B. PIERSON, MO Bar #64083
                                                    Attorneys for Defendant
LAW OFFICES OF DEE WAMPLER &
JOSEPH PASSANISE
Attorneys at Law
2974 E. Battlefield
Springfield, MO 65804
PH: (417)882-9300
FAX: (417)882-9310

                                     Certificate of Service

       I hereby certify that on March 4, 2019, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which sent notification of such filing to U.S. Attorney,
Springfield, Missouri.

                                                    _____/s/Joseph S. Passanise____________
                                                    Dee Wampler
                                                    Joseph S. Passanise
                                                    Scott B. Pierson
                                                    Attorneys at Law




         Case 6:19-cr-03028-MDH Document 21 Filed 03/04/19 Page 1 of 1
